Citation Nr: 1600488	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent prior to January 31, 2014  for left knee patellofemoral syndrome and in excess of 30 percent from April 1, 2015 forward for a left total knee replacement, excluding periods covered by a total rating.

3. Entitlement to an initial rating in excess of 10 percent prior to January 31, 2014 for left knee lateral subluxation and laxity.

4. Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome. 

5. Entitlement to an initial rating in excess of 10 percent for right knee lateral subluxation and laxity.

6. Whether revision of a September 2010 rating decision denying increased ratings in excess of 10 percent for left and right knee patellofemoral syndrome and granted separate additional 10 percent ratings for left and right knee lateral subluxation and laxity is warranted on the basis of clear and unmistakable error (CUE).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, accredited agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009, March 2010, and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

By way of background, the RO granted service connection for PTSD at 10 percent in August 2009, denied an increased rating for left and right knee patellofemoral syndrome in March 2010, and granted separated 10 percent ratings for left and right knee subluxation and laxity in September 2010. The Veteran separately and timely perfected appeals as to all three decisions, and the issues have been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is unemployable due to his service-connected disabilities, and therefore the issue of entitlement to TDIU has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The RO granted additional increased ratings of 100 percent from January 31, 2014 to April 1, 2015 and of 30 percent from April 1, 2015 forward under Diagnostic Code 5055 for the Veteran's total left knee replacement in a June 2014 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The assignment of a 100 percent rating for a finite period of time when required by the diagnostic criteria for a particular disability (e.g. knee replacements) followed by the assignment of a lower rating thereafter does not constitute a rating reduction.  Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010). Here, the RO assigned a 100 percent rating for the Veteran's total left knee replacement from January 31, 2014 to April 1, 2015 in accordance with Diagnostic Code 5055, and then assigned a rating of 30 percent thereafter. As Diagnostic Code 5055 requires that a 100 percent rating be assigned for a finite period, the assignment of a 30 percent rating thereafter did not constitute a rating reduction. Id. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to January 31, 2014, the Veteran's left knee patellofemoral syndrome was manifested by pain, limitation of flexion to 120 degrees at worst, tenderness, crepitus, pain, stiffness, weakness, swelling, incoordination, limitations on walking and standing and minutes-long flare-ups two to three times per week; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or more, ankylosis, or malunion or nonunion of the tibia and fibula.

2. For the period prior to January 31, 2014, the Veteran's left knee lateral subluxation and laxity has been manifested by mild lateral instability of the left knee in neutral and 30 degrees of flexion; but not by moderate or severe lateral subluxation or instability.

3. For the period from April 1, 2015 forward, the Veteran's total left knee replacement has been manifested by limitation of extension to 2 degrees, tenderness, grinding, aching, pain, lack of endurance, stiffness, weakness, swelling, incoordination, flare-ups three times per week and limitations on walking and standing; but not by ankylosis, malunion or nonunion of the tibia and fibula with marked knee disability, limitation of extension to 30 degrees or more, severe painful motion or weakness in the affected extremity.

4. For the entire period on appeal, the Veteran's right knee patellofemoral syndrome has been manifested by grinding, pain, swelling, aching, flexion limited to 115 at worst, tenderness, crepitus, flare-ups three times per week, and limitations on walking and standing; but not by flexion limited to 30 degrees, ankylosis, extension limited to 5 degrees or more, or malunion or nonunion of the tibia and fibula.

5. For the entire period on appeal, the Veteran's right knee subluxation and laxity has been manifested by mild laxity or the right knee; but not by moderate or severe recurrent subluxation or lateral instability.

6. During his June 2015 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim of CUE in the September 2010 rating decision that denied increased ratings for bilateral patellofemoral syndrome and granted separate ratings for bilateral knee subluxation and laxity.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to January 31, 2014 for a left knee patellofemoral syndrome have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2. The criteria for an initial rating in excess of 10 percent prior to January 31, 2014 for left knee subluxation and laxity have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3. The criteria for a rating in excess of 30 percent from April 1, 2015 forward for a total left knee replacement have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

4. The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

5. The criteria for a rating in excess of 10 percent for left knee subluxation and laxity have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

6. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of CUE in the September 2010 rating decision. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). As the Veteran has withdrawn his appeal of the CUE claim, VA's duty to notify and assist as to that claim need not be discussed.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the claims for increased ratings for left and right knee subluxation arise from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required as to these two issues.

Concerning the claims for increased ratings for the left and right knee patellofemoral syndrome, VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in March 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records, as well as the Veteran's Social Security Administration (SSA) records, have been obtained and associated with the file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009, April 2011, and June 2015. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. 

The Board notes that the November 2009 examiner stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion. Id. Further, with respect to increased rating claims, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, an examination for an increased rating claim is adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination. Id.; Nieves-Rodriguez, 22 Vet. App. 295.

In this case, the November 2009 examiner noted the Veteran's subjective statements detailing both the history of the disability and its current symptomatology. The examiner then conducted a thorough objective examination of the Veteran's left and right knee, noting the results of that examination in the report. As the examiner was aware of the Veteran's own account of the current symptomatology, and conducted his own objective examination of the Veteran's knees, the Board finds that the examiner was apprised of a sufficient number of relevant facts to render an informed opinion concerning the severity of the Veteran's left and right knee disabilities at the time of the examination. As such, the examination report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for increased ratings for his left and right knee disabilities. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.



II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990. Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The Veteran contends that he is entitled to increased ratings for his total left knee replacement, right knee patellofemoral syndrome, and left and right knee subluxation and laxity. The Board will address the left knee first followed by the right knee, applying the legal framework outlined above.

A. Left Knee

The Veteran argues that he is entitled to an increased rating prior to January 31, 2014 in excess of 10 percent for left knee patellofemoral syndrome and in excess of 10 percent for lateral laxity; and in excess of 30 percent from April 1, 2015 forward for his total left knee replacement. The Board will address ratings from the period prior to January 31, 2014 first, followed by the ratings from the period from April 1, 2015 forward, applying all pertinent Diagnostic Codes.

Prior to January 31, 2014, the Veteran's left knee disability was rated under Diagnostic Code 5010, covering traumatic arthritis. Diagnostic Code 5010 indicates that traumatic arthritis is to be rated according to the criteria governing degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left knee disability prior to January 31, 2014 will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent for the Veteran's left knee disability for the period prior to January 31, 2014 is warranted. At different times the Veteran has reported pain, instability, limited range of motion, difficulty walking, weakness, incoordination, stiffness, flare-ups, tenderness and swelling, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

During this period the Veteran was provided with VA examinations in November 2009 and April 2011. The November 2009 examiner found the Veteran to have flexion to 140 degrees. Pain was noted to be present during initial and repetitive testing, but the examiner noted that there was no further loss of function following repetitive testing due to pain, weakness, incoordination or other factors. There was no evidence of instability in the left knee, and although the Veteran reported flare-ups characterized by increased pain, the examiner did not note any further loss of function during these flare-ups. There was no evidence of ankylosis.

The April 2011 examiner noted that the Veteran reported instability, pain, stiffness, weakness, and incoordination. The Veteran also reported flare-ups two to three times per week resulting in a loss of 95 percent of baseline range of motion. He further indicated that these flare-ups last a few minutes and are alleviated by rest. On examination, the examiner noted flexion to 140 degrees, with tenderness and crepitus. The examiner stated that after repetitive testing there was no further functional loss due to factors such as pain, weakness, fatigue, incoordination or flare-ups. The examiner further found there to be mild medial lateral instability, as well as subpatellar tenderness. No locking, effusion, or dislocation was noted to be present. Ankylosis was not noted to be present. There is no evidence that the examination reports are not competent or credible, and therefore the Board finds they are entitled to significant probative weight as to the severity of the Veteran's disability during this period. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records generally reflect continued complaints of bilateral knee pain, tenderness, limitation of motion and stiffness. Despite complaints of knee pain, upon examination the Veteran's knee was noted to be unremarkable in August 2013. He was noted to have flexion to 130 degrees in October 2013, 120 degrees in November 2013, and 120 degrees in January 2014. No other range of motion testing is of record. 

Based on the evidence, the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the medical evidence shown limitation of flexion of the left knee to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Rather, the medical evidence during this period consistently shows left knee flexion to at least 120 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion.

During this period, the Veteran was also assigned a separate 10 percent rating for left knee lateral subluxation and laxity under Diagnostic Code 5257. Under Diagnostic Code 5257, a ten percent rating is warranted for slight recurrent lateral subluxation or instability, a 20 percent rating is warranted for moderate instability, and a 30 percent rating is warranted for severe recurrent instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The lay evidence of record shows that the Veteran has complained of instability and giving way, which he is competent to report. Jandreau v, 492 F.3d 1372. However, the Veteran's statements do not address the frequency or severity of his instability during this period, instead simply establishing its presence as a symptom. The November 2009 VA examiner noted that there was no evidence of left knee instability. The April 2011 VA examiner noted that there was mild motion with valgus pressure in neutral position and in 30 degrees of flexion. There is no evidence that the VA examination reports are not competent or credible, and therefore they are entitled to significant probative weight as to the severity of the Veteran's left knee lateral instability. Nieves-Rodriguez, 22 Vet. App. 295. An August 2010 VA treatment record notes mild knee laxity, but private treatment records from April 2011 and May 2011 note no instability.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 10 percent for left knee lateral instability and subluxation prior to January 31, 2014 is not warranted. While it is clear that the Veteran has experienced left knee instability during this period, the medical evidence has only indicated that the Veteran's instability, when noted to be present, is mild in nature, which is consistent with the level of severity contemplated by a 10 percent rating for "slight" instability. There is no indication in the medical or lay evidence that the Veteran's instability during this period was moderate in nature. As such, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for left knee lateral instability and subluxation. 

In evaluating the Veteran's current level of disability for this period functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of stiffness, pain, tenderness, incoordination, swelling, minutes-long flare-ups two to three times per week, instability and weakness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners noted that there was no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, or pain after repetitive testing. 38 C.F.R. §§ 4.40, 4.45, 4.59. Thus, both examiners specifically considered the effects of these additional factors in assessing the Veteran's range of motion. 

The Board notes that during the April 2011 VA examination that the Veteran reported flare-ups that resulted in a loss of 95 percent of his baseline range of motion, which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran also indicated that these flare-ups occurred approximately two to three times per week, lasted only minutes at a time, and were alleviated by rest. Id. As such, the Board finds that the functional impairment resulting from the flare-ups does not cause long-term or chronic limitation of motion more severe than what is noted in the April 2011 VA examination report. Additionally, as noted above these flare-ups were specifically considered by the April 2011 VA examiner in assessing the severity of the left knee disability, specifically limitation of motion and functional impairment at that time. Thus, the flare-ups and their effect on the Veteran's long-term ability to function are contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. As the Veteran has been assigned a rating based on limitation of motion of the left knee, a rating based on the number and type of joints affected by arthritis is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

There is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. As noted above, the Veteran has already been assigned a compensable rating for his noted lateral instability, and an increased rating is not warranted at this time. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Turning to the ratings assigned for the left knee from January 31, 2014 forward, the RO changed the Veteran's Diagnostic Code for his left knee disability effective January 31, 2014, rating the disability under Diagnostic Code 5055, covering total knee replacements. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the Veteran's left knee disability was previously rated based on limitation of flexion and mild lateral instability, with each being assigned a 10 percent rating for a combined rating of 20 percent for the left knee. 38 C.F.R. § 4.25. However, on January 31, 2014 the Veteran underwent a total left knee replacement, making Diagnostic Code 5055 more representative of the Veteran's disability as of that date. Pernorio, 2 Vet. App. at 629. Further, the minimum rating of 30 percent for a total knee replacement exceeds the combined 20 percent rating the Veteran was receiving for his left knee prior to January 31, 2014, and therefore the change in Diagnostic Code did not result in a reduction in compensation. See id.; 38 C.F.R. § 4.71a, Diagnostic Code 5055. As such, the Board finds the change in Diagnostic Code was appropriate in this instance. In light of the change, in evaluating the ratings assigned after January 31, 2014, the Board will first address the rating criteria under Diagnostic Code 5055, followed by any other potentially applicable diagnostic criteria.

During the period from January 31, 2014 to March 31, 2015, the Veteran's left knee disability was assigned a 100 percent rating under Diagnostic Code 5055. 38 U.S.C.A. § 4.71a, Diagnostic Code 5055. As the maximum benefit possible was assigned during this period, the Board finds that no higher or additional ratings for the Veteran's left knee disability are possible during this period. As such, an increased rating for a left total knee replacement from January 31, 2014 to March 31, 2015 is not warranted.

Turning to the period from April 1, 2015 forward, the Veteran's left knee disability has been assigned a 30 percent rating under Diagnostic Code 5055, governing total knee replacements. Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable. 38 C.F.R. § 4.71a, Diagnostic Code 5055. A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.

Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. Id. Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 depress and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256. Under Diagnostic Code 5261, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Lastly, under Diagnostic Code 5262 a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for a total left knee replacement is not warranted. During this period, the Veteran has complained of grinding, pain, instability, limited range of motion, difficulty walking, weakness, incoordination, stiffness, flare-ups, tenderness and swelling, all of which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in June 2015. The examiner noted that the Veteran complained of grinding, aching, pain, decreased range of motion, stiffness, flare-ups of pain three times per week and a decreased ability to walk and stand. The examiner found the Veteran to have flexion to 135 degrees and extension to 2 degrees, with pain on flexion. No further loss of function after repetitive testing was present. The examiner noted that there was no loss of function due to flare-ups, and that while pain and lack of endurance were present it was doubtful that they would result in further limitation of motion. Tenderness and crepitus were noted, but there was no evidence of ankylosis, instability, effusion or patellar dislocation. Muscle strength on the left side was noted to be normal (5/5). There is no evidence that the examination report is not competent or credible, and therefore it is entitled to significant probative weight concerning the severity of the left knee disability during this period. Nieves-Rodriguez, 22 Vet. App. 295.

Treatment records from this time reflect continued complaints of left knee pain, but are otherwise silent for any notations of malunion or nonunion of the tibia or fibula, ankylosis, weakness of the left lower extremity or chronic severe pain.

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 30 percent for the period from April 1, 2015 forward is warranted. Beginning with the three Diagnostic Codes used to rate intermediate levels of impairment, there is no objective medical evidence, either in the VA examination report or treatment records, of limitation of extension of the left knee to greater than 30 degrees, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261. While the Veteran has noted limitation of motion is present, he has not provided any percentage or degree estimates concerning limitation of extension during this period. Thus, for the purposes of rating the disability based on limitation of extension, these statements are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination report and treatment records. Thus, an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261.

Concerning Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the left knee. The Veteran has not alleged that his left knee is permanently fixed in a particular position, and the VA examiner affirmatively noted that ankylosis was not present. Range of motion testing also shows that the Veteran is able to move his left knee, which proves his left knee is not ankylosed for VA purposes. Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). 

With respect to Diagnostic Code 5262, there is no competent medical evidence of nonunion of the tibia or fibula. Further, while it has been noted that the Veteran does require a brace on his left knee, there is no evidence of loose movement as contemplated by the rating criteria, with the June 2015 VA examiner noting that the Veteran's left knee was stable in all directions. Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted in this case. While the Veteran has complained of pain, his pain has not been noted to be severe in either the VA examination report or the treatment records associated with the file. The June 2015 VA examiner found there to be flexion to 135 degrees and extension to 2 degrees, despite the presence of pain, neither of which are compensable degrees of limitation and represent only slight decreases from the full range of motion of the knee. 38 C.F.R. § 4.71a, Plate II. Further, although the Veteran has complained of weakness in the left knee, the June 2015 VA examiner noted that muscle strength in the left lower extremity was 5/5. There is no objective medical evidence that the Veteran's disability is characterized by weakness in the left lower extremity. As such, the Board finds that the objective medical evidence showing that the Veteran has full muscle strength in the left knee outweighs his lay statements concerning weakness. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the affected extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In evaluating the Veteran's level of disability for this period functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has, at different times, complained of grinding, aching, stiffness, pain, tenderness, incoordination, swelling, instability, flare-ups three times per week and weakness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing. 38 C.F.R. §§ 4.40, 4.45, 4.59. Thus, the examiner specifically considered these factors, and their effects, when providing the assessment of the Veteran's range of motion. As such, the Board finds that the Veteran's statements concerning additional functional impairment due to these factors are outweighed by the findings of the June 2015 examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar associated with the Veteran's total left knee replacement is not warranted at this time. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 10 percent each prior to January 31, 2014 for the Veteran's service-connected total left knee replacement and left knee lateral laxity and subluxation knee. The preponderance of the evidence is also against an increased rating in excess of 30 percent from April 1, 2015 forward under Diagnostic Code 5055. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Right Knee

The Veteran's right knee patellofemoral syndrome is rated under Diagnostic Code 5010, covering traumatic arthritis. Diagnostic Code 5010 indicates that traumatic arthritis is to be rated according to the criteria governing degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's right knee disability will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability more nearly approximates the level of severity contemplated by the current 10 percent rating. The Veteran has reported grinding, weakness, instability, pain, swelling, aching, limitation of motion, flare-ups three times per week, and limitations on walking and standing, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in November 2009, April 2011, and June 2015. The November 2009 examiner noted flexion to 140 degrees. Pain was noted to be present during initial and repetitive testing, but no further loss of function following repetitive testing due to pain, incoordination, weakness or other factors was found. No instability of the right knee was noted. Although the Veteran reported flare-ups characterized by increased pain, the examiner did not note any further loss of function during these flare-ups. There was no evidence of ankylosis.

The April 2011 examiner noted the Veteran reported instability, pain, stiffness, weakness and incoordination, as well as flare-ups two to three times per week resulting in a loss of 95 percent of baseline range of motion. The flare-ups were further noted to last a few minutes, and as being alleviated by rest. On examination, flexion to 140 degrees was present, with tenderness and crepitus. No further loss of function or range of motion was present after repetitive testing due to factors such as pain, weakness, fatigue, incoordination or flare-ups. No instability, locking, effusion or dislocation was found in the right knee. Ankylosis was not present.

The June 2015 examiner noted that the Veteran complained of grinding, aching, pain, decreased range of motion, stiffness, flare-ups of pain three times per week and a decreased ability to walk and stand. The examiner found flexion to 135 degrees, with pain on flexion. No further loss of function after repetitive testing was noted. The examiner found that there was no loss of function due to flare-ups, and that while pain and lack of endurance were present it was doubtful that they would result in further limitation of motion. Tenderness and crepitus were noted, but there was no evidence of ankylosis, instability, effusion or patellar dislocation. There is no evidence that the three examination reports are not competent or credible, and therefore they are entitled to significant probative weight with respect to the severity of the right knee disability. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records generally reflect continued complaints of knee pain, tenderness, swelling, limitation of motion and stiffness. Despite complaints of knee pain, upon examination the Veteran's knee was noted to be unremarkable in August 2013. The Veteran was noted to have normal range of motion in January 2011, flexion to 130 degrees in April 2011, 115 degrees in May 2011, 130 degrees in October 2013, 120 degrees in November 2013, and 120 degrees in January 2014. Private treatment records from June 2014 and January 2015 note decreased flexion, but this is not expressed in terms of percentages or degrees, and thus is of minimal probative value for rating purposes. No other range of motion testing is of record.

Based on the objective medical evidence, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the medical evidence shown limitation of flexion of the left knee to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Rather, the medical evidence during this period consistently shows right knee flexion to at least 115 degrees, which far exceeds the limitation of flexion required for a 20 percent rating.

During this period, a separate 10 percent rating for right knee lateral subluxation and laxity was also assigned under Diagnostic Code 5257. Under Diagnostic Code 5257, a ten percent rating is warranted for slight recurrent lateral subluxation or instability, a 20 percent rating is warranted for moderate instability, and a 30 percent rating is warranted for severe recurrent instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.
The lay evidence of record shows that the Veteran has complained of instability and giving way, which he is competent to report. Jandreau v, 492 F.3d 1372. However, the statements do not address the frequency or severity of the instability, which renders them of minimal probative value for rating purposes. All three VA examiners found the Veteran's right knee to be stable in all aspects. An August 2010 VA treatment record notes mild knee laxity, but private treatment records from April 2011 and May 2011 note no instability. 

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 10 percent for right knee lateral instability is not warranted. The objective medical evidence of record concerning right knee laxity has only described the instability as mild, which is consistent with the level of disability contemplated by a 10 percent rating for slight instability. There is no lay or medical evidence indicating that the right knee instability was moderate or severe in nature. As such, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for left knee lateral instability and subluxation. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of stiffness, grinding, aching, pain, tenderness, incoordination, swelling, flare-ups two to three times per week, instability and weakness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, all three VA examiners noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing when assessing the severity of the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45, 4.59. The June 2015 VA examiner specifically noted that while pain and lack of endurance were present, it was unlikely that they resulted in further functional impairment, and that the Veteran's flare-ups did not result in further loss of function or range of motion either.

The Board notes that during the April 2011 VA examination the Veteran reported flare-ups that resulted in a loss of 95 percent of his baseline range of motion, which he is competent to report. Jandreau, 492 F.3d 1372. However, he also stated that these flare-ups occurred approximately two to three times per week, lasted only minutes at a time, and were alleviated by rest. Id. As such, the Board finds that the functional impairment resulting from the flare-ups does not result in long-term or chronic limitation of motion more severe than what is noted in the April 2011 VA examination report. Additionally, these flare-ups were specifically considered by the April 2011 VA examiner in assessing the severity of the right knee disability. Thus, the flare-ups and their effect on the Veteran's ability to function and range of motion are contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

As the Veteran has been assigned a rating based on limitation of motion, a rating based on the number and type of joints affected by arthritis is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. There is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. As noted above, the Veteran has already been assigned a compensable rating for his noted lateral instability and an increased rating is not warranted at this time. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran does not have a scar associated with his right knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 10 percent for right knee patellofemoral syndrome and lateral subluxation and laxity. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's left and right knee disabilities are manifested by limitation of motion, pain, grinding aching, tenderness, crepitus, stiffness, weakness, swelling, incoordination, mild instability, limitations on walking and standing, and flare-ups of pain two to three times per week. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria. The Veteran's limitations on walking and standing are largely attributed to his bilateral knee pain, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion or residuals of a total knee replacement. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5260. In short, there is nothing exceptional or unusual about the Veteran's left or right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for a total left knee replacement, right knee patellofemoral syndrome and lateral instability, PTSD, hypertension, tinnitus, bilateral hearing loss, and a left hip scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left or right knee disabilities combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, the Veteran stated during his June 2015 hearing that he wished to withdraw his currently pending CUE claim. As the Veteran has withdrawn the appeal with regard to the CUE claim, the Board no longer has appellate jurisdiction and can take no further action on those matters. 38 C.F.R. §§ 20.204, 20.1100(b).

ORDER

Entitlement to an increased rating in excess of 10 percent prior to January 31, 2014 for a left total patellofemoral syndrome is denied. 

Entitlement to an increased rating in excess of 30 percent from April 1, 2015 forward for a left total knee replacement is denied.

Entitlement to an initial rating in excess of 10 percent for left knee lateral subluxation and laxity is denied.

Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for right knee lateral subluxation and laxity is denied.

The appeal regarding the claim of whether revision of a September 2010 rating decision denying increased ratings in excess of 10 percent for left and right knee patellofemoral syndrome and granted separate additional 10 percent ratings for left and right knee lateral subluxation and laxity is warranted on the basis of CUE is dismissed.

REMAND

The Veteran's last formal VA mental health examination, based on a review of the record, appears to have been in April 2011. Since the April 2011 VA examination, the Veteran has submitted a February 2013 private psychiatric evaluation and numerous private psychiatric treatment records. These private records differ significantly from the VA treatment records from the same time period in their account of the type and severity of the Veteran's symptomatology, including notations of depression, memory issues, panic attacks, and significantly lower Global Assessment of Functioning (GAF) scores. As there is an allegation and indication of an increase in severity of the Veteran's PTSD, the claim must be remanded for a new VA examination to determine the severity of the Veteran's PTSD. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, although not required, in June 2015 VA obtained an opinion on the effects, if any, of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. While the opinion address the effects of the Veteran's PTSD on his ability to obtain or maintain employment, the examination did not consider any of the Veteran's other service-connected disabilities and the effects they might have, either individually or in conjunction with other disabilities, on the Veteran's ability to gain employment. As such, the opinion is inadequate, and on remand a new opinion must be obtained that takes into account the individual and combined effects of all of the Veteran's service-connected disabilities on his ability to gain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of his service-connected PTSD. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

2. Then, obtain an addendum opinion from the examiner who provided the June 2015 VA employability opinion, or another appropriate medical professional if the examiner is unavailable, addressing the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. All service-connected disabilities should be considered. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


